           Case 1:20-cv-10260-LLS Document 7 Filed 04/21/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN ROE; JANE ROE; JANE ROE 1,

                                Plaintiffs,
                                                                  20-CV-10260 (LLS)
                    -against-
                                                               ORDER OF DISMISSAL
CITY OF NEW YORK, et al.,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiffs, proceeding pro se and anonymously, filed this action alleging that Defendants

violated their rights. By order dated January 25, 2021, the Court directed Plaintiffs, within thirty

days, to submit an amended complaint with their real names, signatures, and addresses; and

either pay the $402.00 in fees required to file a civil action or each submit a completed request to

proceed in forma pauperis (“IFP”). That order specified that failure to comply would result in

dismissal of the complaint. Plaintiffs have not filed an amended complaint, paid the fees or

submitted IFP applications as directed. Instead, Plaintiff filed a “motion for correcting records,

clarification, requested records copy, conditional notice of appeal et seq.” (ECF 6.) Accordingly,

this action is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Court has previously noted in this and other cases Plaintiff John Roe’s history of

repeatedly failing to comply with court orders, including orders to file complete IFP applications,

and filing inappropriate motions. See, e.g., ECF 4; Roe v. City of New York, ECF 1:20-CV-4059,

8 (S.D.N.Y. March 12, 2021). Plaintiff has continued this pattern despite orders advising him

how to proceed. In light of this history, the Court repeats the warning in its January 25, 2021

order in this action that if he continues filing actions without taking the necessary steps or

complying with court orders, the Court will not continue to entertain these filings and will direct
             Case 1:20-cv-10260-LLS Document 7 Filed 04/21/21 Page 2 of 2



the Clerk of Court to return all incomplete filings. Additional sanctions, including a filing

injunction, may also be imposed.

                                            CONCLUSION

          The Court dismisses this action without prejudice for failure to comply with the Court’s

January 25, 2021 order. See 28 U.S.C. §§ 1914, 1915.

          All pending motions are denied as moot, and the Court directs the Clerk of Court to

terminate them.

          The Court further directs the Clerk of Court to mail a copy of this order to Plaintiffs at the

following address: 244 Fifth Avenue, Suite 2992, New York, NY 10001, and note service on the

docket.

SO ORDERED.

Dated:      April 21, 2021
            New York, New York

                                                               LOUIS L. STANTON
                                                                    U.S.D.J.




                                                    2
